Citation Nr: 1007407	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-36 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
recognized active service with the Philippine Commonwealth 
Army and Regular Philippine Army from October 1941 to July 
1942 and from March 1945 to June 1946.  The Veteran was a 
prisoner of war (POW) from April 10, 1942 to July 2, 1942.  
He died in August 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision of the Manila RO.  The appellant submitted 
additional evidence with a waiver of initial Agency of 
Jurisdiction consideration in August 2009.  Also in August 
2009, the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in August 1968; acute pulmonary edema due 
to rheumatic heart disease, mitral stenosis, and mitral 
insufficiency, were listed on his death certificate as the 
diseases or conditions directly leading to death.

2. During his lifetime the Veteran had not established 
service connection for any disability.

3. An unappealed October 1970 rating decision denied service 
connection for the cause of the Veteran's death essentially 
because no evidence had been submitted to show that any of 
his death-causing disabilities, acute pulmonary edema, 
rheumatic heart disease, mitral stenosis, and mitral 
insufficiency, manifested in service or were otherwise 
related to his service; subsequent unappealed rating 
decisions/decisional letters, most recently in August 2004, 
continued the denial.
4. Evidence received since the April 2004 decisional letter 
raises questions about the nature and etiology of one of the 
Veteran's death-causing disabilities, rheumatic heart 
disease, relates to previously unestablished elements 
necessary to substantiate the claim seeking service 
connection for the cause of the Veteran's death, and raises a 
reasonable possibility of substantiating the claim.

5. It is reasonably shown that the Veteran's rheumatic heart 
disease, one of his underlying death-causing disabilities, 
had its onset in service.  


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of entitlement to service connection for the cause of the 
Veteran's death may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

2. Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1154, 1310, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as this decision 
grants the benefit sought, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
or omission in duty to assist is harmless.  
Regarding VA's duty to assist, the Board notes that because 
of changes in governing regulations in the interim period 
between prior final decisions and the instant appeal, 
clarification of medical evidence was sought (in the form of 
an August 2009 VHA advisory medical opinion) to determine 
whether any of the changes in the governing regulations were 
applicable in this case.  In essence, what was produced was 
an opinion that while a presumptive disability did not cause 
and/or contribute to the Veteran's death, the Veteran's 
death-causing disability was directly related to his service.  
This will be discussed in greater detail below.

B.	Factual Background

An unappealed August 2004 decisional letter continued the 
denial of service connection for the cause of the Veteran's 
death.  Such claim was initially denied by an unappealed 
October 1970 rating decision which found that there was no 
medical evidence showing that the Veteran's death-causing 
disabilities, acute pulmonary edema, rheumatic heart disease, 
mitral stenosis, and/or mitral insufficiency, manifested in 
service or were otherwise related to his service.  The August 
2004 decisional letter found, in essence, that the appellant 
had not submitted any new and material evidence to reopen her 
claim.

The evidence of record in August 2004 consisted of the 
Veteran's death certificate showing that he died on August 
[redacted], 1968; acute pulmonary edema due to rheumatic heart 
disease, mitral stenosis, and mitral insufficiency, were 
listed on his death certificate as the diseases or conditions 
directly leading to death

* The Veteran's STRs which are silent for any complaints, 
findings, treatment, or diagnosis relating to heart disease.  
On June 1946 service separation physical examination, the 
cardiovascular system was normal.  A chest X-ray revealed a 
very enlarged hilus with calcification.  

* An ARCEN Form 632 that certifies the Veteran served in the 
Armed Forces of the United States from October 1941 to June 
1946.  Specifically, his military history was as follows: 
Pre-war service from October 1941 to December 1941; 
Beleaguered from December 1941 to April 1942; Missing in 
April 1942; Prisoner of War from April 1942 to July 1942; 
Missing from July 1942 to May 1943; No casualty status from 
June 1943 to March 1945; and Regular Philippine Army service 
from March 1945 to June 1946.  He was entitled to receive pay 
during these aforementioned periods except from June 1943 to 
March 1945 because he was engaged in civilian pursuit, not 
military activities, and because his alleged guerilla service 
was not supported.  It was also noted that the Veteran was 
still a member of the Philippine Commonwealth Army when he 
was released from the service of the Armed Forces of the 
United States in June 1946.

* A February 1948 chest X-ray that revealed marked 
accentuation of the lung with markings on both sides, 
particularly around the hilar regions.  The heart shadows 
revealed moderate global enlargement with a mitral 
configuration.  The pulmonary conus was enlarged, but the 
aorta, pleura, and diaphragm were normal.  Mitral disease 
with bilateral pulmonary congestion was diagnosed.

* Copies of May 1963 and August 1963 letters from the 
Philippine Veterans Administration advising the Veteran that 
he was entitled to monthly pension for his service-connected 
disabilities of inactive rheumatic valvulitis, chronic atrial 
fibrillation due to unknown cause, passive congestion of the 
heart, and cardiac functional capacity, Class III.

* August 1968 treatment records from the Veterans Memorial 
Hospital showing that the Veteran was hospitalized for one 
week prior to his passing on August [redacted], 1968.  He was 
admitted for fever, cough, dyspnea, and leg edema.  A chest 
X-ray revealed cardiomegaly and pulmonary congestion with 
edema.  An EKG was also performed; it was abnormal, with 
atrial fibrillation and possible right ventricular 
hypertrophy.  The Veteran did not improve while in the 
hospital and, six days after his hospital admission, he 
expired and was pronounced dead.  His final diagnoses were 
rheumatic heart disease; mitral stenosis, mitral 
insufficiency; aortic stenosis; congestive heart failure; 
cardiomegaly; acute pulmonary edema; passive congestion, 
liver; and trichuriasis, intestinal.

* An October 2000 certification from the General Headquarters 
of the Armed Forces of the Philippines, Office of the 
Adjutant General (Form AGNR2) which includes the following 
information: the Veteran was a POW from April 10, 1942 to 
July 2, 1942, and was sick with malaria from July 3, 1942 to 
May 31, 1943.  

Evidence received subsequent to the August 2004 decisional 
letter consists of:

* Re-submitted copies of the Veteran's February 1948 chest X-
ray report, August 1968 Veterans Memorial Hospital treatment 
records, August 1963 letter from the Philippine Veterans 
Administration, and death certificate.  

* A September 2006 letter from the San Lazaro Hospital 
certifying that the Veteran was admitted from July 6, 1942 to 
July 21, 1942 for the treatment of malaria.  

* An August 2009 VHA advisory opinion in which the VHA 
consultant stated that the Veteran's cause of death was 
valvular heart disease secondary to rheumatic heart disease 
with mitral stenosis and mitral insufficiency.  He explained 
that as postservice treatment records show that the Veteran 
was treated for mitral stenosis and pulmonary edema 
approximately two years after service, it is "highly 
likely" that he had some degree of rheumatic valvular 
disease in service, as it generally takes several years after 
a bout of rheumatic fever to develop rheumatic valvular 
disease.  However, he also noted that there was no record to 
corroborate this finding as STRs are silent for rheumatic 
fever in service and a chest X-ray performed upon separation 
from service showed only a prominent hilum with 
calcifications and no other abnormalities.  The VHA 
consultant then opined that at the time of the Veteran's 
death he did not have a diagnosis for any of the diseases 
listed under 38 C.F.R. § 3.307 as being specific to former 
POWs, and noted specifically that rheumatic heart/valvular 
disease was not one of the listed diseases.

C.	Legal Criteria

As noted above, the appellant's claim of service connection 
for the cause of the Veteran's death was denied initially in 
October 1970.  She was properly notified of the decision and 
of her appellate rights; she did not appeal this decision and 
it became final.  38 U.S.C.A. § 7105.  The August 2004 
decisional letter is the most recent final decision in the 
matter of service connection for the cause of the Veteran's 
death.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Fortuck v. Principi, 17 Vet. 
App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 
(1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a former POW, any of the anxiety states; dysthymic 
disorder (or depressive neurosis); organic residuals of 
frostbite, if it is determined that the veteran was interned 
in climatic conditions consistent with the occurrence of 
frostbite; post-traumatic osteoarthritis; atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia); and stroke and its complications shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service.  In addition, for a 
former POW who was interned or detained for not less than 30 
days, avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; irritable bowel 
syndrome; peptic ulcer disease; peripheral neuropathy except 
where directly related to infectious causes; and cirrhosis of 
the liver shall be service connected if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service.  See 38 C.F.R. §§ 3.307, 3.309(c). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

New and Material Evidence to Reopen

The August 2004 decisional letter that continued the denial 
of the appellant's claim of service connection for the cause 
of the Veteran's death was based on findings that she had not 
submitted any new and material evidence to show that any of 
the Veteran's death-causing disabilities, acute pulmonary 
edema, rheumatic heart disease, mitral stenosis, and/or 
mitral insufficiency, manifested in service or were otherwise 
related to his service.  Consequently, for evidence to be 
found new and material, it must be evidence not of record in 
August 2004 that addresses such findings.  The evidence 
received since August 2004 suggests that the Veteran's 
underlying cause of death, rheumatic heart disease, had its 
onset in service.  See August 2009 VHA medical advisory 
opinion.  Consequently, it is new, relates to a fact 
necessary to substantiate the appellant's claim of service 
connection for the cause of the Veteran's death, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, it is new and material evidence, and the claim 
of service connection for the cause of the Veteran's death 
may (and must) be reopened.

De Novo Review

At the outset, the Board notes that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because this decision grants the benefit sought.
In August 2009, the VHA consultant provided an opinion that 
indicated, in essence, that while none of the Veteran's 
death-causing disabilities are associated with any of the 
diseases that may (under 38 C.F.R. §§ 3.307, 3.309) be 
presumptively service-connected if found in former POWs, 
given the facts of the case, it is "highly likely" that his 
underlying death-causing disability, rheumatic heart disease, 
had its onset in service.  The VHA consultant noted that 
although the Veteran's STRs are silent for rheumatic fever in 
service and a chest X-ray performed upon separation from 
service showed only a prominent hilum with calcifications and 
no other abnormalities, his postservice treatment records 
show that he was treated for mitral stenosis and pulmonary 
edema only two years after service.  This, he explained, was 
highly suggestive evidence that the Veteran had suffered from 
some degree of rheumatic valvular disease in service, as it 
generally takes several years after a bout of rheumatic fever 
to develop rheumatic valvular disease.  The Board finds no 
reason to question the opinion of the VHA consultant given 
his expertise as a board-certified cardiologist, and the fact 
that his opinion was based on an extensive review of the 
claims file and was accompanied by an explanation of the 
rationale for the opinion.

To the extent that the VHA consultant provided an opinion 
that the Veteran's death-causing disabilities were not 
related to his service because they were not associated with 
any of the diseases listed under 38 C.F.R. § 3.309(c) as 
being specific to former POWs, the Board notes that a finding 
of that a disability is not among those warranting 
presumptive service connection does not preclude a finding 
that a disability it may warrant service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (The United States Court of Appeals for the Federal 
Circuit has held that when a claimed disorder is not included 
as a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.).  The 
VHA opinion links the Veteran's cause of death directly to 
his service.

Accordingly, the Board concludes that the competent evidence 
of record supports the appellant's claim, and that service 
connection for the cause of the Veteran's death is warranted. 


ORDER

The claim of entitlement to service connection for the cause 
of the Veteran's death is reopened, and service connection 
for the cause of the Veteran's death is granted on de novo 
review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


